Citation Nr: 1207205	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right knee disability, to include as caused or aggravated by service-connected back disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a November 2007 rating decision, the RO denied a TDIU. In a January 2009 rating decision, the RO denied service connection for right knee disability.

In June 2010, the Board remanded the right knee and TDIU issues to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board concludes that additional development is necessary. 

The Veteran essentially contends that his current right knee disability began during service, or that it developed or worsened as a result of his service-connected low back disability.

During service, the Veteran sought outpatient treatment on several occasions in October 1978 for right knee soreness and swelling. The Veteran reported a history of a motorcycle accident. One clinician observed evidence of effusion in the knee. There was no ligamentous laxity or locking. The knee had a full range of motion, with pain on motion. The clinician's impression was possible chondromalacia secondary to old trauma. In January 1979, the Veteran was seen for right knee pain of a week and a half duration. He reported having injured the knee while water skiing. The treating clinician found a full range of motion, without distress. The knee appeared normal on x-rays. In a March 1979 outpatient treatment visit, the Veteran reported that his right knee had been hurting for two weeks. The treating clinician found evidence of tenderness and a little laxity. The clinician's assessment was knee strain. In April 1979, the Veteran reported pain in his upper and lower back and in his right knee. He indicated that the back pain was related to falling out of a trailer several months earlier. He received treatment for low back pain. In August 1979, the Veteran was seen for a contusion of the right shin. X-rays of the right tibia and fibula showed nothing to suggest fracture, dislocation, or osseous disease. In an October 1979 service separation examination, the examiner checked normal for the condition of the Veteran's lower extremities. In December 1979, a medical evaluation board found that chronic low back pain made the Veteran physically unfit for continued service.

In July 2005, the Veteran saw a private orthopedist to address pain and popping in his right knee. The orthopedist noted that the Veteran walked with an antalgic gait. Motion of the right knee was limited, and there was extensive crepitus with range of motion. Right knee x-rays showed no significant abnormalities. Right knee MRI showed a medial meniscus tear. The Veteran underwent right knee surgery, arthroscopy with subtotal meniscectomy and chondroplasty of the patella and the medial femoral condyle.  He apparently suffered another meniscal tear in 2008 and had surgery in November of that year.

Prior to the 2005 meniscal tear, the Veteran's gait was reported as normal or broad based.  On VA orthopedic examination in March 1981, the examiner stated that the Veteran's gait appeared normal. In a January 1985 neuropsychiatric examination, the examiner described the Veteran's gait as normal.  In VA outpatient treatment in September 1999, the Veteran reported chronic back pain. The treating clinician noted that the Veteran had difficulty walking and moving about secondary to back pain.  In January 2000 the Veteran reported low back pain radiating down his legs and that he could not walk.  Symptoms resolved by March 2000.  In November 2000 he was noted to walk with very minimal stiffness.  In February 2001 he was noted to be able to walk well on flat surfaces but had a broad based gait and was rather unsteady when attempting to walk on the line.  The impression was some evidence of radiculopathy but myelopathy could not be ruled out. 

VA granted service connection for right lower extremity sciatica effective from July 2006. In a September 2006 VA spine examination, the examiner observed that the Veteran walked with a somewhat broad-based gait. The Veteran underwent two low back surgeries, anterior lumbar interbody fusion with plating in May 2007, and posterior decompression in July 2007. VA granted service connection for radiculopathy of the left lower extremity effective from October 2007.  An antalgic gait was noted on the October 2007 VA examination. 

In VA treatment, MRI of the right knee in April 2008 showed a tear in the medial meniscus and the presence of joint effusion. X-rays taken of the right knee in July 2008 showed no evidence of fracture or subluxation. In November 2008, the Veteran had right knee arthroscopic surgery at a VA Medical Center.  In the notes of a VA outpatient treatment visit in July 2009, the treating orthopedist, S. H., M.D., stated that the Veteran's service-connected low back pain made him limp, and that the limping would certainly aggravate the right knee degenerative disease.  There was no physical examination findings reported and no rationale for the opinion.  Indeed, an x-ray conducted in April 2008 did not reveal degenerative joint disease in the right knee.

On VA examination in October 2009, the examiner noted the history of right knee surgeries in 2005 and 2008. On examination, he was noted to walk using a cane. His gait was antalgic, and he had poor propulsion. Motion of the right knee was from 0 to 120 degrees, with evidence of pain on active motion. The examiner provided the opinion that it is less likely than not that the Veteran's right knee condition is secondary to his injury in service or to his service-connected chronic low back pain. The examiner explained that there was no medical relationship between knee strain in service in 1978 and 1979 and a meniscus tear in 2005 and 2008, and that there was no medical relationship between chronic lumbar pain and a meniscus injury.

Although the Veteran has reported in writing and when testifying that he has been limping and dragging his leg since he injured his back during service, the medical evidence of record dating prior to his meniscal injury in 2005 do not support that contention.  The first reference by the Veteran in the medical evidence of dragging his right leg occurred in a private treatment record dated in May 2007.

In August 2010, a VA physician assistant reviewed the Veteran's claims file and examined the Veteran. The examiner noted that a tear of the right meniscus was diagnosed in 2005. The Veteran reported that since the 2005 and 2008 surgeries he had continued to have pain in his right knee. The examiner observed that the Veteran's gait was antalgic. The examiner found limitation of motion of the right knee. The examiner described the Veteran's right knee disorder as a posterior horn tear. The examiner expressed the opinion that the Veteran's right knee condition is not secondary to or aggravated by his lumbar condition. The examiner explained that there was no consensus in medical literature that a lumbar fusion aggravates a knee, and that there was certainly no medical evidence listing a lumbar fusion as an etiology for a torn meniscus.

The Board notes that the medical opinions do not fully address whether a gait disturbance that is related to his service connected radiculopathy caused or aggravates his right knee disability.  Thus, an additional opinion should be sought from an orthopedic specialist.

In addition, the Board notes that the surgical report from the Veteran's November 2008 right knee surgery does not appear to be in the claims file.  Thus, VA treatment records pertaining to his right knee, dating from July 2008 to January 2009, to include the November 2008 surgical report should be obtained. 

The Veteran contends that his service-connected disabilities make him unable to secure or follow a substantially gainful occupation. He asserts that his back disability makes him unable to do physically demanding work and unable to sit for significant periods. In June 2010, the Board remanded the issue for the development of additional evidence. Medical findings and opinions in the record are mixed regarding the effect of the Veteran's back disorder on his capacity for sedentary employment. The Veteran's initial claim for Social Security disability benefits was denied. In an October 2011 statement, the Veteran wrote that he has been awarded Social Security disability benefits, and that the benefits were awarded based on disability that is service connected. A Social Security disability determination, indicating the condition or conditions producing disability, is relevant to the question of the effects of the Veteran's service-connected disabilities on his capacity for employment. The Board will remand the issue to obtain the Social Security determination.

Accordingly, the case is REMANDED for the following action:

1. Request VA treatment records concerning the Veteran's right knee, dating from July 2008 to January 2009 from the Bay Pines VA Medical Center, to specifically include the surgical report from the Veteran's November 2008 right knee surgery.  If the records are not available, the claims file should be annotated to reflect such and Veteran should be notified that records could not be obtained.

2. Request from the United States Social Security Administration (SSA) the records regarding and SSA's recent favorable decision in the Veteran's claims for Social Security disability benefits. Associate those records with the claims file.

3. After the above has been completed to the extent possible, send the Veteran's claims file to an orthopedic surgeon for review.  Following review of the claims file, the examiner should respond to the following questions:

a. Is it at least as likely as not (50 percent probability or greater) that the torn meniscus of the right knee in 2005 and/or 2008 is a continuation of an injury to the right knee sustained in service?  Please provide the medical basis for your conclusion.
b. If not related to active service, is it at least as likely as not (50 percent probability or greater) that the current right knee disability (to include to the meniscal tears) is caused by an altered gait (described as broad based prior to the 2005 knee injury) related to the Veteran's service-connected lumbar spine condition and/or the lower extremity radiculopathy? Please provide the medical basis for your conclusion.
c. If the current right knee disability is not directly related to service and not caused by the service-connected lumbar spine or radiculopathy disabilities, please provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) the Veteran's current right knee disability is permanently worsened beyond the normal progression of the disorder (aggravated) by the service-connected lumbar spine disability and/or lower extremity radiculopathy.  If the examiner concludes that the lumbar spine disability and/or lower extremity radiculopathy has aggravated the right knee disability, then the examiner should attempt to quantify, the degree to which the right knee has been permanently worsened. Please provide the medical basis for your conclusion.

4.  After completion of the above, review the expanded record and determine if the Veteran's claims can be granted. If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


